DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 08/09/2022 have been fully considered but they are not persuasive.
Applicant’s first argument is about the §103 rejections of independent claims. Applicant argued the prior arts on record don’t teach “wherein at least two of the plurality of erase blocks have differing erase block sizes.” Examiner respectfully disagrees. The cited portion of Hayes teaches differing sizes of storage nodes. Examiner considers that teaching as differing sizes of erase blocks because each storage node can be erased independently. Furthermore, Col 11, lines 55-60 of Hayes teaches different sizes of pages. It is known in the flush memory art that memories are accessed/erased by pages. Therefore, the teaching of differing sizes of erase blocks in indeed in the spec of Hayes. 
Applicant’s second argument is about the double patenting rejection. Applicant argued the double patenting rejection does not apply because the instant application doesn’t recite the “fragmentation strides” limitation. Examiner respectfully disagrees. The instant application contains every limitations of the parent application, essentially its broader with respect to the parent application. Therefore, the double patenting rejection is proper.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,024,390. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites all the limitations of the parent patent. Following table shows the comparison of the two applications.
Instant application Claim 1
Parent patent Claim 1
A method, comprising:
A method comprising:

determining a physical erase block size for each of a plurality of physical erase blocks of a storage memory, wherein at least two of the plurality of physical erase blocks have differing physical erase block sizes;

determining one or more fragmentation strides for forming a plurality of data segments based on the determined physical erase block size for each of the plurality of physical erase blocks, wherein the one or more fragmentation strides fit data chunks to the differing physical erase block sizes;

determining corresponding data chunk sizes for writing the plurality of data segments across the plurality of physical erase blocks based on the one or more fragmentation strides;
forming a plurality of data segments through an erasure coding process; and
forming a plurality of data segments having the corresponding data chunk sizes; and
writing the plurality of data segments across a plurality of erase blocks of storage memory, with at least one of the plurality of erase blocks storing portions of two or more of the plurality of data segments, wherein at least two of the plurality of erase blocks have differing erase block sizes.
writing the plurality of data segments across the plurality of physical erase blocks of the storage memory, with at least one of the plurality of physical erase blocks storing portions of two or more of the plurality of data segments.


Similarly, Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-7 of U.S. Patent No. 11,024,390.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,024,390. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites all the limitations of the parent patent. Following table shows the comparison of the two applications.
Instant application Claim 8
Parent patent Claim 8
A tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor, cause the processor to perform a method comprising:
A tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor, cause the processor to perform a method comprising:

determining physical erase block sizes for a plurality of physical erase blocks of storage memory having heterogeneous physical erase block sizes;

determining one or more fragmentation strides for forming a plurality of data segments based on the determined physical erase block size for each of the plurality of physical erase blocks, wherein the one or more fragmentation strides fit data chunks to the differing physical erase block sizes;

determining corresponding data chunk sizes for writing the plurality of data segments across the plurality of physical erase blocks based on the one or more fragmentation strides;
forming a plurality of data segments through an erasure coding process; and
assigning a plurality of data segments having the corresponding data chunk sizes to the plurality of physical erase blocks; and
writing the plurality of data segments across a plurality of erase blocks of storage memory, with at least one of the plurality of erase blocks storing portions of two or more of the plurality of data segments, wherein at least two of the plurality of erase blocks have differing erase block sizes.
writing the plurality of data segments to the plurality of physical erase blocks, such that at least one of the plurality of physical erase blocks stores data chunks from at least two of the plurality of data segments.


Similarly, Claims 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9-13 of U.S. Patent No. 11,024,390.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,024,390. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites all the limitations of the parent patent. Following table shows the comparison of the two applications.
Instant application Claim 14
Parent patent Claim 14
A storage system, comprising:
A storage system, comprising:
solid-state storage memory having a plurality of erase blocks with heterogeneous erase block sizes; and
solid-state storage memory having a plurality of physical erase blocks with heterogeneous physical erase block sizes; and
one or more processors, configurable to:
one or more processors, configured to:

determine a physical erase block size for each of the plurality of physical erase blocks;

determine one or more fragmentation strides for forming a plurality of data segments based on the determined physical erase block size for each of the plurality of physical erase blocks, wherein the one or more fragmentation strides fit data chunks to the differing physical erase block sizes;

determine corresponding data chunk sizes for writing the plurality of data segments across the plurality of physical erase blocks based on the one or more fragmentation strides;
form a plurality of data segments through an erasure coding process; and
form a plurality of data segments having the corresponding data chunk sizes;

assign the plurality of data segments to the plurality of physical erase blocks in accordance with the determined physical erase block sizes; and
write the plurality of data segments across a plurality of erase blocks of storage memory, with at least one of the plurality of erase blocks storing portions of two or more of the plurality of data segments, wherein at least two of the plurality of erase blocks have differing erase block sizes.
write the plurality of data segments across the plurality of physical erase blocks, so that at least one or more of the plurality of physical erase blocks stores data chunks from two or more of the plurality of data segments.


Similarly, Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15-20 of U.S. Patent No. 11,024,390.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. [US 9,003,144 B1] in view of Li et al. [US 2018/0321874 A1].
Claim 1 is rejected over Hayes and Li.
Hayes teaches “A method, comprising: forming a plurality of data segments through an erasure coding process; and” as “In some embodiments, the storage nodes cooperate to determine the erasure coding scheme. This can be done by determining which storage node has responsibility for the erasure coding scheme for a specific data segment, or by assigning a storage node to have this responsibility.” [Col 15, lines 15-19] 
“wherein at least two of the plurality of erase blocks have differing erase block sizes.” as “Storage nodes 150 can have differing non-volatile solid state storage 152 of differing sizes in some embodiments.” [Col 12, lines 15-17] 
Hayes does not explicitly teach writing the plurality of data segments across a plurality of erase blocks of storage memory, with at least one of the plurality of erase blocks storing portions of two or more of the plurality of data segments,
However, Li teaches “writing the plurality of data segments across a plurality of erase blocks of storage memory, with at least one of the plurality of erase blocks storing portions of two or more of the plurality of data segments,” as “The plurality of logical data chunks are distributed to a plurality of physical pages on Flash such that data from different logical data chunks are stored in different ones of the plurality of physical pages, wherein a logical data chunk is smaller in size than a physical page.” [Abstract] (Data from plurality of data segments [logical chunks] are stored across plurality of blocks. The teaching can be applied for variable sized physical erase block by combining the teaching of Hayes.)
Hayes and Li are analogous arts because they teach storage system and storage block management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hayes and Li before him/her, to modify the teachings of Hayes to include the teachings of Li with the motivation of new techniques for managing NAND Flash storage which reduce the total number of programs and erases would be desirable. [Li, ¶0001]
Claim 2 is rejected over Hayes and Li.
Hayes teaches “wherein the plurality of data segments includes at least two data segments from differing RAID groups.” as “Data is striped across multiple units of non-volatile solid state storage 152, which may include or be different from the non-volatile solid state storage 152 having the authority 168 for a particular data segment.” [Col 7, lines 20-23]
Claim 3 is rejected over Hayes and Li.
Hayes does not explicitly teach wherein the plurality of data segments includes at least two data segments having differing data chunk sizes.
However, Li teaches “wherein the plurality of data segments includes at least two data segments having differing data chunk sizes.” as “At 102, the plurality of logical data chunks are distributed to a plurality of physical pages on Flash such that data from different logical data chunks are stored in different ones of the plurality of physical pages, wherein a logical data chunk is smaller in size than a physical page.” [¶0023] (The data chunk sizes stored across different flash IC are of different size than the page size of the storage devices.)
Claim 4 is rejected over Hayes and Li.
Hayes teaches “wherein at least two of the plurality of data chunks have differing data chunk sizes to reclaim at least one of the plurality of erase blocks,” as “Storage nodes 150 can have differing non-volatile solid state storage 152 of differing sizes in some embodiments.” [Col 12, lines 15-17] 
Hayes does not explicitly teach relocating, in the storage memory, one of a plurality of data chunks that has live data, 
responsive to the at least one of the plurality of erase blocks being empty of live data and having obsoleted data, via garbage collection.
However, Li teaches “relocating, in the storage memory, one of a plurality of data chunks that has live data,” as “the relocation process may input one set of blocks (e.g., source blocks) and relocate the logical data chunks (e.g., the most recent versions of those logical data chunks) contained therein to a second set of blocks (e.g., target blocks).” [¶0106] (Relocating valid [i.e., live] data chunks as part of garbage collection.)
“responsive to the at least one of the plurality of erase blocks being empty of live data and having obsoleted data, via garbage collection.” as “After the relocation process has finished, garbage collection may be performed on the source blocks to erase the blocks and free them up for writing.” [¶0106] (When the storage space is freed as part of relocation of live data, those freed spaces are ready for writing new data [i.e., reclaimed].)
Claim 6 is rejected over Hayes and Li.
Hayes does not explicitly teach obsoleting a first data chunk in one of the plurality of erase blocks, wherein a second data chunk from the plurality of data segments remains live in the one of the plurality of erase blocks.
However, Li teaches “obsoleting a first data chunk in one of the plurality of erase blocks, wherein a second data chunk from the plurality of data segments remains live in the one of the plurality of erase blocks.” as “This is because garbage collection (e.g., a process to copy out any remaining valid data and erase any stored information in order to free up space) is performed at the block level. By writing chunk 1.5 to a new or different block (in this example, block Y (544)), block X (542) can more quickly be garbage collected.” [¶0050] (During garbage collection only valid data segments are relocated from the erase block and invalid data are left behind for erasing the entire erase block. Therefore some data chunks become obsolete while some others remain live.)
Claim 7 is rejected over Hayes and Li.
Hayes does not explicitly teach wherein the writing the plurality of data segments across the plurality of erase blocks comprises: filling two or more of the erase blocks having differing erase block sizes, with data chunks from the plurality of data segments.
However, Li teaches “wherein the writing the plurality of data segments across the plurality of erase blocks comprises: filling two or more of the erase blocks having differing erase block sizes, with data chunks from the plurality of data segments.” as “The plurality of logical data chunks are distributed to a plurality of physical pages on Flash such that data from different logical data chunks are stored in different ones of the plurality of physical pages, wherein a logical data chunk is smaller in size than a physical page.” [Abstract] (Data from plurality of data segments [logical chunks] are stored across plurality of blocks. Primary reference recites the blocks can be of variable sizes.)
Claim 8 is rejected over Hayes and Li with the same rationale of rejection of Claim 1.
Claim 9 is rejected over Hayes and Li with the same rationale of rejection of Claim 2.
Claim 10 is rejected over Hayes and Li with the same rationale of rejection of Claim 3.
Claim 11 is rejected over Hayes and Li with the same rationale of rejection of Claim 4.
Claim 13 is rejected over Hayes and Li with the same rationale of rejection of Claim 7.
Claim 14 is rejected over Hayes and Li with the same rationale of rejection of Claim 1.
Claim 15 is rejected over Hayes and Li with the same rationale of rejection of Claim 2.
Claim 16 is rejected over Hayes and Li with the same rationale of rejection of Claim 3.
Claim 17 is rejected over Hayes and Li with the same rationale of rejection of Claim 4.
Claim 19 is rejected over Hayes and Li with the same rationale of rejection of Claim 6.
Claim 20 is rejected over Hayes and Li with the same rationale of rejection of Claim 7.
Claims 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. [US 9,003,144 B1] in view of Li et al. [US 2018/0321874 A1] and in further view of Kilzer et al. [US 2009/0259801 A1].
Claim 5 is rejected over Hayes, Li and Kilzer.
The combination of Hayes and Li does not explicitly teach writing data from a first one of the plurality of data segments starting at one end of one of the plurality of erase blocks and writing data from a second one of the plurality of data segments starting where the writing the data from the first one of the plurality of data segments finishes and proceeding into a remainder of memory space in the one of the plurality of erase blocks.
However, Kilzer teaches “writing data from a first one of the plurality of data segments starting at one end of one of the plurality of erase blocks and writing data from a second one of the plurality of data segments starting where the writing the data from the first one of the plurality of data segments finishes and proceeding into a remainder of memory space in the one of the plurality of erase blocks.” as “Further, certain modem flash memory devices (for example, Intel SD58 series NAND flash memory) impose the restriction that pages within an erase block must be written in sequential order.” [¶0029] (Within erase block, pages [i.e., data segments] are written in sequential order. Which means, first new segment is written in an address in the erase block which is the first available after the last previously written page and so on.)
Hayes, Li and Kilzer are analogous arts because they teach storage system and storage block management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hayes, Li and Kilzer before him/her, to modify the teachings of combination of Hayes and Li to include the teachings of Kilzer with the motivation of improving the performance of flash memory in order to realize benefits such as improved read speeds, improved write speeds, and increased flash memory functional lifetime. [Kilzer, ¶0004]
Claim 12 is rejected over Hayes, Li and Kilzer with the same rationale of rejection of Claim 5.
Claim 18 is rejected over Hayes, Li and Kilzer with the same rationale of rejection of Claim 5.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132